Honorable Robert S. Calvert                  Opinion      NO.   w-802
Comptroller of Public Accounts
Austin, Texas                                Re:    Whether the State ad valorem
                                                    tax for general revenue pur-
                                                    poses should be levied in
                                                    Calhoun County under authority
                                                    of Art. 8, Sec. l-a, Texas
                                                    Constitution, after certain
                                                    legal obligations have been
                                                    paid
Dear Mr. Calvert:
          You mask whether the State Automatic Tax Board may continue
to levy the thirty cent State ad valorem tax for general revenue
purposes in Calhoun County for the benefit of that county, under
the following facts and four Acts of the Legislature.
                                   Facts
          All bonds of the City of Port Lavaca authorized under
the first mentioned Act (Acts 1941) may be paid In full from
monies now on hand prior to levy of any taxes for 1960.
          Calhoun County has not under the authority nor within
the contemplation of the four Acts under consideration:
          "incurred obligations, made commitments or
          undertaken a construction or maintenance pro-
          gram or has issued bonds, presently outstanding,
          for the payment of or the accomplishment of which
          such allocated taxes are pledged." (Acts 1947 at p.
          1075).
                               Legislative Acts

               Acts   4 th   Legislature,   1941,   ch.   48 P. 780;
          ;:   Acts   48th   Legislature,   1943,   ch.   12% ,   p.   208;
               Acts   50th   Legislature,   1947,   ch.   457,    p.   1071;
          Z:   Acts   5lst   Legislature;   1949,   ch.   309,    p.   572.
          This first Act donated all of the net amount of all
                                                                      --




Honorable Robert S.   CalVert,   page 2 (WW-802)

State ad valorem taxes for State general purposes in Calhoun County
to the City of Port Lavaca as an agency of the State to build and
repair seawalls, breakwaters and harbors. This first Act was
amended by the second Act to give Calhoun County a portion of
these taxes and to restrict the portion to be received by the City
of Port Lavaca. The last two Acts amended the first two by ex-
tending the duration of the tax donation.
          We have carefully considered the brief submitted on be-
half of the Commissionerst Court of Calhoun County, concurrently
with your request.
          OurTexas Constitution, Art. 8, Sec. l-a, in its per-
tinentportions, reads as follows:
          "Prom and after january 1, 1951, no State ad valorem
          tax shall be levied upon any property within this
          State for general revenue purposes. . . , Provided
          that in'those counties or political subdivisions or
          areas of the State from which tax donations have
          heretofore been granted, the State Automatic Tax
          Board shall continue to levv the full amount of the
          State ad valorem tax for the duration of such dona-
          tion, or until all legal obligations heretofore
          authorize'd by the law granting such donation or
          donations shall have been fully discharged, wiikh-
          ever shall first occur; . . ." (underscoring added).
          The only obligation which remains is that Calhoun County
expend the monies it has received under these Acts in conformity
with their provisions.
          We believe that the sole purpose of the portion of the
above quotation after its first sentence was to prevent the impair-
ment of contracts or obligations whose discharge would require that
the tax in question continue to be levied. In the absence of such
an obligation it is clear that Section l-a is a complete bar to the
levy of this tax. See also Attorney General's Opinion No. V-1224
(1951).
          We are of the opinion that the State Automatic Tax Board
may no longer levy the State ad valorem tax for general revenue
purposes in Calhoun County.
                                    SUMMARY
          Sincethere are no outstanding legal obligations
          incurred under any of the four Acts of ,the
          Legislature under consideration, the State
Honorable Robert S. Calvert, page 3 ( WW-802)


            Automatic Tax Board may no longer levy the State
            ad valorem tax for general revenue purposes in
            Calhoun County.
                                        Yours very truly,
                                        WILL WILSON
                                        Attorney General of Texas


                                   BY
                                        Assistant
WEA:lr
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Robert Lewis
Jack Goodman
John Reeves
Milton Richardson
REVIEWED FOR THE ATTORNEYGENERAL
BY:
     Leonard Passmore